



COURT OF APPEAL FOR ONTARIO

CITATION: Seanco Investments Inc. v. Betovan Construction
    Limited, 2014 ONCA 778

DATE: 20141105

DOCKET: C58731

Doherty, Blair and Tulloch JJ.A.

BETWEEN

Seanco Investments Inc.

Plaintiff (Appellant)

and

Betovan Construction Limited and 113373 Ontario
    Inc.

Defendants (Respondents)

Barry L. Evans, for the appellant

Thomas McRae, for the respondent 1133373 Ontario Inc.

Leo Klug, for the respondent Betovan Construction
    Limited

Heard and released orally: October 29, 2014

On appeal from the judgment of Justice Jane E. Ferguson
    of the Superior Court of Justice, dated March 26, 2014.

ENDORSEMENT

[1]

We agree with the motion judge that the claim brought by the appellant
    is encompassed within the very broad terms of the release agreed upon as part
    of the settlement of the 1996 action.  The release included any claim in any
    way related to or arising out of the lands.  The claim brought by the
    appellant related to or arose out of the lands referred to in the release.

[2]

The entities bound by the release included Normart Management, its
    affiliates, associates and assigns.  Normart was entirely controlled by Mr. Yakubowicz. 
    The appellant is entirely controlled by Mr. Yakubowicz.  As the trial judge
    observed at para. 41: He could do what he wanted with the company.

[3]

In our view, and having regard to the factual matrix surrounding the
    creation of the broadly worded releases, the control by Mr. Yakubowicz
    establishes the necessary connection between Normart Management and the
    appellant, such as to render the appellant an affiliate or associate of Normart. 
    We agree with the trial judges conclusion in that regard.  We need not address
    the argument that the appellant is also an assign within the terms of the
    release.

[4]

The appeal is therefore dismissed.  Costs to the respondent in the
    amount of $20,000 each inclusive of disbursements and relevant taxes.

Doherty J.A.

R.A. Blair J.A.

M. Tulloch J.A.


